Norton, J. delivered the opinion of the Court Court
Field, C. J. and Cope, J. concurring.
The affidavit of the accused, that he cannot have an impartial trial in the county where he is indicted, is not alone sufficient to authorize a change of the place of trial. The fact that thirty or forty persons, upon being solicited, have contributed small sums to defray the cost of employing a lawyer to assist the prosecuting attorney, does not show the existence of such an excitement or prejudice in the whole county upon the subject as would preclude the possibility or probability of procuring an impartial jury without difficulty, or would in any manner interfere with the impartial administration of the laws. From the condensed statement of the facts embraced in the opinion of the Court in the case of The People v. Lee, (5 Cal. 353) we cannot say how strong a case was presented, but it was certainly a stronger case than the present. It appears to have been decided without an examination of the law as it is now settled, and we should not be justified in applying it as authority in any case falling short of it in any degree. (Bowman v. Ply, 2 Wend. 250; The People v. Wright, 5 How. Pr. 23; People v. Bodine, 7 Hill, 181.)
The decision of the Court that the witness might testify to the statements made by the child as to the occurrences, and with regard to which the child had not testified, was erroneous. (2 Russell on Crimes, 6th Am. ed. 751; People v. McGee, 1 Denio, 21; Johnson v. State, 17 Ohio, 593.) But it does not appear from the statement what the witness testified. The question was: “ Did the child tell you how this occurred at the time ?” This was objected to. The statement then says: “ The Court overruled the objection and permitted the question to be asked and answered. To which ruling of the Court the defendant then and there excepted.” This is all that appears. If the witness did answer and stated that the child did not tell her anything, no injury could have resulted to the defendant. In order to make the objection available, it should appear that some testimony was given—that is, some evidence was improp*266erly admitted—from which at least injury might by possibility have resulted.
Whether the child was of sufficient capacity to be sworn as a witness is also immaterial, because she was withdrawn from the stand before she had testified to any fact in the case. That her appearance on the stand was calculated to excite the sympathies of the jury cannot authorize the inference that the jury were thereby influenced to disregard their oaths, or were deprived of the free exercise of their judgments. Her presence in the Court room would have a similar tendency, but unless we can trust to the intelligence and integrity of juries to withstand such influences, we must dispense with the use of juries as a part of the machinery for the administration of justice.
There was no error in ruling out the question put by the defendant, to the physicians as to whether a certain injury could be produced in a particular way without producing certain other injuries. It is not clear that' it was material. It was not necessary to the offense charged that such an injury should have been done in any way. It would have been pertinent on a charge of committing the crime itself, but not on a charge of an assault with an intent. Nor does it appear to be material to corroborate the statement of the defendant as to how that injury occurred, because his statement in that respect does not appear to have been questioned, and indeed is in consonance with the facts charged in the indictment, which, as we have said, are of the assault with intent, and not the fact of the crime intended. But the decisive objection to the question is, that it was based upon the supposition of a state of facts not proved. The inquiry was if this injury could have been effected in a particular way if a certain condition existed; but whether that condition existed in relation to this defendant was not proved, nor could it be assumed for the purpose of making the desired proof. If the Court decides correctly in rejecting the testimony, it is not important whether the best objection was made, or whether any objection was made. If the Court decides erroneously, for some reason not brought to its attention, such error, as a general rule, will not cause a reversal.
None of the objections taken to the instructions given by the *267Court to the jury are well founded. It would be an unprofitable labor to detail the reasons why these instructions were correct in each case. It is sufficient to say that they presented the law correctly. The obscurity in the language, which is objected to one or two of them, is not of a character that could have misled the jury, or left them in doubt as to the law which was intended to be laid down. The use of the word “ intent ” is of this character. By a rigidly grammatical construction it might be applied to the offense charged, and thus be unmeaning; but used in reference to the peculiar offense charged in this case, the jury could not have reasonably understood it otherwise than as a charge that the intent must have existed to commit the offense, the intent to commit which was the essential ingredient of the crime charged, and not that there must have been an intent to have an intent. And so as to the charge in regard to a reasonable doubt. In using the expression that it is not a mere possible doubt, the obvious meaning is that the jury are not to require proof establishing a fact beyond the possibility of its being otherwise. Neither did the Court assume any fact in reference to opening the child’s clothes. That fact was stated in the conversation of the defendant with one of the physicians. There was a difference in one word, but not changing the sense. It was not error to refuse to give the seventh instruction asked by the defendant. The rule had already been correctly given in the third instruction asked by the prosecution, and was given in the second instruction of the Court. If the seventh instruction asked by the defendant was identical in substance with the charge as twice given, no injury can have resulted from its not having been given a third time; but if it is supposed to embrace the proposition that what was said in his own behalf must be taken as true, if what he said against himself is taken as true, and it is possible that the jury might have received this impression, then it would have been erroneous.
We think the judgment should be affirmed.
On rehearing, after the filing of the amended transcript as shown in the statement of the case, Norton, J. delivered the following opinion—Field, C. J. and Cope, J. concurring.
*268In deciding this case we stated that the ruling of the Court below, allowing evidence to be given of the statements made by the child who had not testified, was erroneous, but that this error was not of a character to require a new trial, because it did not appear that the witness answered whether the child did or did not tell her anything. It appears now, by an amendment of the record, that the witness answered in substance that the child did tell her how the matters occurred which the witness had just testified about. It is impossible not to see that the effect of this answer, taken in connection with the immediately preceding testimony of the witness, was the same as if the witness had detailed what the child said. This not only may have had, but in all probability did have an influence upon the jury injurious to the defendant. For this error the judgment must be reversed.
In our former decision we stated that it was not clear that a certain fact offered to he proved by the physicians was material. Considering the testimony which had been given on behalf of the prosecution we were not prepared to decide that this fact was immaterial if the proper preliminary facts were proved or admitted, and as this case is going hack for a new trial we deem it proper to say that this remark should not be allowed by the Court below a bearing beyond its language. In criminal cases especially care should be taken not to exclude testimony in behalf of the accused upon doubtful grounds.
Judgment reversed and cause remanded for a new trial.